            Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 1 of 97




                       IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

RUSSELL MAYFIELD AND PAUL                       §
WALTON                                          §
     Plaintiffs,                                §
                                                §
V.                                              §   Civil Action No. 5:20-cv-210
                                                §
SAFECO INSURANCE COMPANY OF                     §
INDIANA, MARK DE LA CRUZ, AMY                   §
CLARK KNIGHTON, AND TERRY                       §
FENIMORE                                        §
     Defendants                                 §


      SAFECO INSURANCE COMPANY OF INDIANA’S NOTICE OF REMOVAL


TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       Safeco Insurance Company of Indiana (hereinafter referred to as “Safeco”) files this

Notice of Removal pursuant to 28 U.S.C. §1446(a) and respectfully shows the following:

                                    Procedural Background

       1.      On October 14, 2019, Plaintiffs Russell Mayfield and Paul Walton filed their

Original Petition (“Original Petition”) styled Cause No. 2019CI21555; Russell Mayfield and

Paul Walton vs. Safeco Insurance Company of Indiana, Mark De La Cruz, Amy Clark Knighton,

and Terry Fenimore; In the 408th Judicial District Court, Bexar County, Texas. Safeco was

served with citation on October 25, 2019 and filed its Original Answer on November 14, 2019.

On January 22, 2020, pursuant to Texas Insurance Code section 542A.006(a), Safeco served

Plaintiffs’ counsel with notice that it was electing to accept responsibility for the individually

named Defendants (Mark De La Cruz, Amy Clark Knighton, and Terry Fenimore) any for the act
               Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 2 of 97




or omissions related to the insurance claim made the basis of the lawsuit. The Court dismissed

the individual Defendants with prejudice on February 7, 2020.

                                               Nature of the Suit

        2.       This lawsuit involves a dispute over Safeco’s handling of Plaintiffs’ insurance

claim for damages from a wind/hail storm allegedly sustained by their residential property: 4

Morning Downs, San Antonio, Texas 78257-1227. Plaintiffs assert causes of action against

Safeco for breach of the insurance contract, unfair settlement practices, failure to promptly pay

their claim, breach of the duty of good faith and fair dealing, and violations of the Texas

Insurance Code.

                                               Basis for Removal

        3.       Removal is proper under 28 U.S.C. §1332 because there is complete diversity of

citizenship between the parties and the amount in controversy exceeds $75,000.00, exclusive of

interest and costs.

        A. The Amount in Controversy Exceeds $75,000.

        4.       In determining the amount in controversy, the court may consider “policy limits

and potential attorney’s fees, [. . .] penalties, statutory damages, and punitive damages.” 1 Here,

Plaintiffs claim that their property, which Plaintiffs insured through Safeco, sustained storm

damage.2 Plaintiffs seek damages for Safeco’s alleged failure to pay them what was owed under


1
   St. Paul Reinsurance Co., Ltd v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998); see Ray v. State Farm Lloyds,
1999 WL 151667 (N.D. Tex. Mar. 10, 1999) at *2-3 (finding a sufficient amount in controversy in Plaintiffs’ case
against their insurance company for breach of contract, fraud, negligence, gross negligence, bad faith, violations of
the Texas Insurance Code, violations of the Texas Deceptive Trade Practices Act, and mental anguish); Fairmont
Travel, Inc. v. George S. May Int’l Co., et. al., 75 F. Supp. 2d 666, 668 (S.D. Tex. 1999) (considering DTPA claims
and the potential for recovery of punitive damages for the amount in controversy determination); Chittick v. Farmers
Insurance Exchange, 844 F. Supp. 1153, 1155 (S.D. Tex. 1994) (finding a sufficient amount in controversy after
considering the nature of the claims, the types of damages sought and the presumed net worth of the defendant in a
claim brought by the insureds against their insurance company for actual and punitive damages arising from a claim
they made for roof damages).
2 See Exhibit A, Original Petition at ¶13-15.




                                                         2
               Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 3 of 97




the terms of their insurance contract.3 The Policy in effect on the reported date of loss was

Texas Homeowner’s Policy with coverage limits of $901,700 for the dwelling and $541,020.00

for personal property. In addition, Plaintiffs seek statutory penalties and treble damages under

the Texas Insurance Code.4 Plaintiffs also seek attorney fees for bringing this suit. 5

         5.       Plaintiffs pleads in their Original Petition that they are seeking monetary relief of

over “$200,000.00 but not more than $1,000,000.00.” 6 This exceeds the amount in controversy

required for diversity jurisdiction pursuant to 28 U.S.C. §1332. Thus, given the Policy limits

pertinent to Plaintiffs’ claim, the nature of Plaintiffs’ claim, and the types of damages sought, it

is more likely than not that the amount in controversy exceeds the federal jurisdictional

minimum of $75,000.00.

         B. Complete Diversity Exists Among Remaining Parties

         6.       Upon information and belief, Plaintiffs were citizens of Texas when their Petition

was filed and continue to be citizens of Texas.

         7.       Safeco is a company organized under the laws of the State of Indiana with its

principal place of business is 175 Berkeley Street, Boston, Massachusetts. Accordingly,

complete diversity exists between Plaintiffs and Safeco, the only remaining parties to the suit.

         C. While Non-Diverse, the Individual Defendants were Improperly Joined

         8.       While the individual Defendants were non-diverse, they have all been dismissed

with prejudice. Even if not dismissed, Safeco’s election rendered De La Cruz, Knighton, and

Fenimore improperly joined. A removing party can establish federal jurisdiction on the basis of




3 See Exhibit A, Original Petition at ¶16-23.
4 See Exhibit A, Original Petition at ¶33-35.
5 See Exhibit A, Original Petition at ¶72-74,76.
6 See Exhibit A, Original Petition at ¶7.




                                                    3
               Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 4 of 97




28 U.S.C. § 1332 by demonstrating that in-state defendants have been “improperly joined.” 7 To

establish improper joinder, a removing party may show either (1) actual fraud in the pleading of

jurisdictional facts, or (2) inability of the plaintiff to establish a cause of action against the non-

diverse party in state court. 8 The latter of the two grounds for improper joinder exists here.

         9.       In assessing the assertion of improper jointer, District Courts may consider

whether a party was improperly joined by conducting an analysis of whether there is an arguably

reasonable basis for predicting that state law might impose liability on the resident defendants

under the facts alleged. 9 A mere theoretical possibility of recovery under local law will not

preclude a finding of fraudulent joinder. 10

         10.      All of Plaintiffs’ allegations against the individual Defendants stem from and flow

from the allegation that they inspected Plaintiffs’ property and/or prepared estimates for the

repair of covered damages.11 However, Safeco elected responsibility for any liability arising out

of any of those alleged acts or omissions. Thus, even if those allegations constituted a viable

claim against one or more of the individual Defendants, Safeco’s election “is sufficient to show

improper joinder on the basis that there is no reasonable basis to predict that the plaintiff might

be able to recover against the agent.” Bexar Diversified MF-1, LLC v. Gen. Star Indem. Co., No.

SA-19-CV-00773-XR, 2019 WL 6131455, at *3 (W.D. Tex. Nov. 18, 2019) citing Flores v.

Allstate Vehicle and Property Ins. Co., 2018 WL 5695553, at *5 (W.D. Tex. October 31,




7 Smallwood v. Illinois Cent. R. Co. 385 F.3d 568, 573 (5th Cir. 2004).
8 Travis v. Irby, 326 F.3d 644, 646–47 (5th Cir. 2003).
9 See, Tedder v. F.M.C. Corporation, 590 F.2d 115, 117 (5th Cir. 1979), Burden v. General Dynamics Corp., 60 F.3d

213, 217 (5th Cir. 1995). See also, Fields v. Pool Offshore, Inc. 182 F.3d 353, 357 (5th Cir. 1999) (claim as to
defendant is fraudulent, so as not to prevent removal, where court “determines, after resolving “all disputed
questions of fact and any ambiguities in the current controlling substantive law in plaintiff’s favor” that there is “no
reasonable basis for predicting that the plaintiff might establish liability” “against the defendant.”).
10 Badon v. RJR Nabisco, 236 F.3d 282, 286, n. 4 (5 th Cir. 2000).
11 See Exhibit A, Original Petition at ¶13-44.




                                                           4
                 Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 5 of 97




2018). 12 Moreover, based on Safeco’s election, those Defendants have now been dismissed with

prejudice making it impossible for Plaintiffs to recover against those individuals. 13

                                     The Removal is Procedurally Correct

           11.      Safeco was first served with the Original Petition in District Court on October 25,

2019. Safeco made its election of responsibility pursuant to Texas Insurance Code section

542A.006(a) on January 22, 2020. The Court subsequently dismissed the suit with prejudice as

to Mark De La Cruz, Amy Clark Knighton, and Terry Fenimore – the non-diverse the individual

Defendants – on February 7, 2020.

           12.      Therefore, Safeco filed this Notice of Removal within the 30-day time period

required by 28 U.S.C. §1446(b)(3).

           13.      Venue is proper in this district under 28 U.S.C. §1446(a) because this district and

division embrace the place in which the removed action has been pending and because a

substantial part of the events giving rise to Plaintiffs’ claims allegedly occurred in this district.

           14.      Pursuant to 28 U.S.C. §1446(a), all pleadings, process, orders, and all other filings

in the state court action are attached to this Notice as Exhibit A.

           15.      Pursuant to 28 U.S.C. §1446(d), promptly after Safeco files this Notice, written

           notice of the filing of this Notice of Removal will be given to Plaintiffs, the adverse

parties.

           16.      Pursuant to 28 U.S.C. §1446(d), a true and correct copy of this Notice will be

filed with the District Clerk for 408th Judicial District for Bexar County, Texas, promptly after

Safeco files this Notice.




12   See Exhibits C and D.
13   See Exhibit A, Motion to Dismiss with Prejudice and Order.


                                                          5
            Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 6 of 97




       WHEREFORE, Safeco Insurance Company of Indiana requests that this action be

removed from the 408th District Court of Bexar County, Texas to the United States District Court

for the Western District of Texas, San Antonio Division, and that this Court enter such further

orders as may be necessary and appropriate.

                                                   Respectfully submitted,

                                                   LINDOW ▪ STEPHENS ▪ TREAT LLP



                                                   By:
                                                           David R. Stephens
                                                           State Bar No. 19146100
                                                           Carrie D. Holloway
                                                           State Bar No. 24028270
                                                           One Riverwalk Place
                                                           700 N. St. Mary’s Street, Suite 1700
                                                           San Antonio, Texas 78205
                                                           (210) 227-2200 (telephone)
                                                           (210) 227-4602 (facsimile)
                                                           dstephens@lstlaw.com
                                                           cholloway@lstlaw.com

                                                   Counsel for Safeco Insurance Company of
                                                   Indiana




                                               6
            Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 7 of 97




                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing Notice of Removal was
filed electronically with the United States District Court for the Western District of Texas, San
Antonio Division, with notice of case activity to be generated and sent electronically by the
Clerk of the Court with ECF notice being sent and a copy mailed via certified mail on this 21st
day of February 2020, addressed to those who do not receive notice from the Clerk of the Court.

                                      Ryan Fowler, Esq.
                                   MERLIN LAW GROUP, P.A.
                                 515 Post Oak Blvd., Suite 510
                                    Houston, Texas 77027



                                                           _____________________________
                                                                 Carrie D. Holloway




                                               7
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 8 of 97
2/20/2020                    Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 9 of 97
                 https://search.bexar.org/Case/CaseDetail?r=fcb3fe9e-fe51-4fee-b715-017e256cad18&cs=2019CI21555&ct=&&p=2_2019CI21555++++D…




   Case #2019CI21555
   Name: RUSSELL MAYFIELD

   Date Filed : 10/14/2019

   Case Status : PENDING

   Litigant Type : PLAINTIFF

   Court : 408

   Docket Type : OTHER CIVIL CASES

   Business Name :

   Style : RUSSELL MAYFIELD ET AL

   Style (2) : vs SAFECO INSURANCE COMPANY OF INDIANA ET AL




https://search.bexar.org/Case/CaseDetail?r=fcb3fe9e-fe51-4fee-b715-017e256cad18&cs=2019CI21555&ct=&&p=2_2019CI21555++++DC0000100000    1/2
2/20/2020                  Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 10 of 97
                https://search.bexar.org/Case/CaseDetail?r=fcb3fe9e-fe51-4fee-b715-017e256cad18&cs=2019CI21555&ct=&&p=2_2019CI21555++++D…




   Case History
                                           Currently viewing 1 through 15 of 00015 records

     Sequence              Date Filed            Description

    O00001                2/7/2020              ORDER TO DISMISS
                                                MARK DE LA CRUZ AMY CLARK KIGHTON AND
                                                TERRY FENIMORE
                                                JUDGE: DAVID A. CANALES
                                                VOL: 5262 PAGE: 52 PAGE COUNT: 2

    T00010                1/29/2020             NON-JURY
                                                SETTING ON M/T DISMISS
                                                **DROPPED**
                                                COURT: 109 TRIAL DATE & TIME: 2/13/2020 8:30AM

    P00009                1/23/2020             MOTION TO DISMISS
                                                WITH PREJUDICE

    P00008                12/13/2019            ORIGINAL ANSWER OF
                                                TERRY FENIMORE

    P00007                11/14/2019            ORIGINAL ANSWER OF
                                                MARK DE LA CRUZ
    P00006                11/14/2019            ORIGINAL ANSWER OF
                                                AMY CLARK KNIGHTON

    P00005                11/14/2019            ORIGINAL ANSWER OF
                                                SAFECO INSURANCE COMPANY OF INDIANA

    S00004                10/15/2019            CITATION
                                                TERRY FENIMORE
                                                ISSUED: 10/15/2019 RECEIVED: 11/15/2019
                                                EXECUTED: 11/19/2019 RETURNED: 12/9/2019
    S00003                10/15/2019            CITATION
                                                AMY CLARK KNIGHTON
                                                ISSUED: 10/15/2019
    S00002                10/15/2019            CITATION
                                                MARK DE LA CRUZ
                                                ISSUED: 10/15/2019 RECEIVED: 11/1/2019
                                                EXECUTED: 11/6/2019 RETURNED: 11/12/2019
    S00001                10/15/2019            CITATION
                                                SAFECO INSURANCE COMPANY OF INDIANA
                                                ISSUED: 10/15/2019 RECEIVED: 10/23/2019
                                                EXECUTED: 10/25/2019 RETURNED: 11/1/2019
    P00004                10/14/2019            REQUEST FOR SERVICE AND PROCESS
                                                POSTAGE & COPY FEE PAID
    P00003                10/14/2019            PETITION
    P00002                10/14/2019            SERVICE ASSIGNED TO CLERK 3
    P00001                10/14/2019            JURY FEE PAID




https://search.bexar.org/Case/CaseDetail?r=fcb3fe9e-fe51-4fee-b715-017e256cad18&cs=2019CI21555&ct=&&p=2_2019CI21555++++DC0000100000   2/2
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 11 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 12 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 13 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 14 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 15 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 16 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 17 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 18 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 19 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 20 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 21 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 22 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 23 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 24 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 25 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 26 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 27 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 28 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 29 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 30 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 31 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 32 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 33 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 34 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 35 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 36 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 37 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 38 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 39 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 40 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 41 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 42 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 43 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 44 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 45 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 46 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 47 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 48 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 49 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 50 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 51 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 52 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 53 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 54 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 55 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 56 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 57 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 58 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 59 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 60 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 61 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 62 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 63 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 64 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 65 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 66 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 67 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 68 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 69 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 70 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 71 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 72 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 73 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 74 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 75 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 76 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 77 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 78 of 97




  Exhibit B
           Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 79 of 97




                    IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                            SAN ANTONIO DIVISION

RUSSELL MAYFIELD AND PAUL              §
WALTON                                 §
     Plaintiffs,                       §
                                       §
V.                                     §    Civil Action No.
                                       §
SAFECO INSURANCE COMPANY OF            §
INDIANA,                               §
     Defendants                        §


                        LIST OF ALL COUNSEL OF RECORD


Party                                       Attorney(s)

Plaintiffs:
Russell Mayfield                           Ryan Fowler, Esq.
Paul Walton                                MERLIN LAW GROUP, P.A.
                                           515 Post Oak Blvd., Suite 510
                                           Houston, Texas 77027
                                           Tel: 713-626-8880
                                           Fax: 713-626-8881
                                           jrfowler@MerlinLawGroup.com


Defendant:
Safeco Insurance Company of Indiana         David R. Stephens
                                            State Bar No. 19146100
                                            Carrie Holloway
                                            State Bar No. 24028270
                                            LINDOW STEPHENS TREAT LLP
                                            One Riverwalk Place
                                            700 N. St. Mary’s Street, Suite 1700
                                            San Antonio, Texas 78205
                                            Telephone: 210.227.2200
                                            Facsimile: 210.227.4602
                                            dstephens@lstlaw.com
                                            cholloway@lstlaw.com
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 80 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 81 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 82 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 83 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 84 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 85 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 86 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 87 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 88 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 89 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 90 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 91 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 92 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 93 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 94 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 95 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 96 of 97
Case 5:20-cv-00210 Document 1 Filed 02/21/20 Page 97 of 97
